Zel M. Fischer, Judge,
concurring.
The principal opinion holds its decision shall apply “prospectively to statutes passed after the date of this opinion because of the General Assembly’s possible reliance on previous cases not addressing challenges to statutes with a population minimum or máximum.” Op. at 196. The principal opinion calls its application of the third prong of Jefferson County1 to new facts a “logical extension of the reasoning in Jefferson County” warranting only prospective application. Id. It is true the population-based classification at issue in Jefferson County involved a “narrow population range” and not a “population minimum or maximum” like the present case. But this is a distinction without a difference for purposes of prospective application. In either case the pertinent question is whether “the classification is so narrow that as a practical matter others could not fall into that classification.” Jefferson Cnty., 205 S.W.3d at 870. “When a nominally open-ended law meets the[] [Jefferson County] criteria it will be considered a special law because, as a practical matter, no other political subdivision can meet th[e] criteria.” City of DeSoto v. Nixon, 476 S.W.3d 282, 287 (Mo. banc 2016).
What the principal opinion calls a “logical extension of the reasoning in Jefferson County,” in my view, is merely an application of settled law to a new set of facts. The principal opinion does not announce a new rule of constitutional law or a new analysis; it merely declares what the law is and that the special laws provision of the Missouri Constitution has been violated. There is no justification for the decision to only apply prospectively. Indeed,
[a]n unconstitutional statute is no law and confers no rights. This is true from the date of its enactment, and not merely from the date of the decision so branding it. Solely prospective application of a decision is the exception not the norm because it involves judicial enforcement of a statute after the statute has been found to violate the Constitution and to be void and without effect ab initio[.]
Trout v. State, 231 S.W.3d 140, 148 (Mo. banc 2007) (per curiam) (emphasis added) (internal quotation and citation omitted).
Following Jefferson County, statutes containing a population-based classification with the practical effect of singling out a political subdivision, including statutes aimed at St. Louis County, are inherently suspect and those defending such statutes must show a “substantial justification for the classification” to pass constitutional muster. Jefferson Cnty., 205 S.W.3d at 871. For that reason, statutes passed after Jefferson County should not be immune from a constitutional challenge based on that analysis. The General Assembly was certainly on notice of this Court’s analysis in *204Jefferson County.2 After all, “you don’t need a weatherman to know which way the wind blows,” Bob Dylan, Subterranean Homesick Blues, on Bringing It All Back Home (Columbia Records 1965).

. Jefferson Cnty. Fire Prot. Dists. Ass'n v. Blunt, 205 S.W.3d 866, 871 (Mo. banc 2006) (providing that “the population range is so narrow that the only apparent reason for the narrow range is to target a particular political subdivision and to exclude all others”).


. As the principal opinion appropriately explains, the dissenting opinion's reliance on pre-Jefferson County cases that did not strike down statutes that applied only to St. Louis County is misplaced. Compare Op. at 193 n.10, with Op. at 205 (Hess, S.J., dissenting).